Citation Nr: 1224003	
Decision Date: 07/11/12    Archive Date: 07/18/12

DOCKET NO.  98-06 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability compensation rating based on individual unemployability (TDIU).

(The issue of entitlement to service connection for PTSD is addressed in a separate decision under a different docket number.)


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1973 to August 1976, from April 1983 to July 1983, and from March 1984 to August 1987.  

This matter comes before the Board of Veterans' Appeals (Board) by order of the United States Court of Appeals for Veterans Claims (hereinafter "the Court") on May 17, 2001, which vacated a December 2000 Board decision and remanded the case for additional development.  The issues remaining on this appeal initially arose from a February 1999 rating decision, in pertinent part, denying service connection for major depression by the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA).  In September 2000, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The issues on appeal at that time were adequately explained to him and the submission of evidence which he may have overlooked and which would be advantageous to his position was suggested.  See 38 C.F.R. § 3.103(c) (2011).  The issues remaining in this appeal were remanded for additional development in January 2002 and June 2009.  In correspondence dated in April 2012 the Veteran waived agency of original jurisdiction (AOJ) review of evidence added to the record subsequent to the November 2011 supplemental statement of the case.

The Board notes that in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that an initial claim of entitlement service connection for PTSD should also be read as including other psychiatric disorder diagnoses reasonably raised by the symptoms described and all information obtained in support of the claim.  The Court, however, has provided no guidance for cases such as the present matters on appeal where the Veteran has separate pending appeals with different representation for PTSD and for an acquired psychiatric disorder other than PTSD.  As the Veteran has provided only limited powers of representation to his private attorney which do not include the PTSD claim, the issues on appeal as listed on the title page are the only matters that may be addressed in this decision.  

The Board also notes the Court has held that a claim for a TDIU is generally a rating theory and "not a separate claim for benefits."  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  It was noted, in essence, that bifurcation of a claim is generally a matter within VA discretion.  Id. at 455, n. 7.  In this case, the Veteran's TDIU claim is most appropriately addressed as a separate issue for appellate review.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The Veteran was notified of the VCAA duties to assist and of the information and evidence necessary to substantiate his claim by correspondence dated August 2002, October 2003, August 2005, and August 2009.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4).  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Under section 3.310(a) of VA regulations, service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Temporary or intermittent flare-ups of symptoms of a condition, alone, do not constitute sufficient evidence aggravation unless the underlying condition worsened.  Cf. Davis v. Principi, 276 F. 3d 1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

A review of the available record shows the Veteran requested entitlement to service connection for schizophrenia in October 1998, for depression as secondary to service-connected tinnitus in September 1998, and for PTSD in February 2005.  The Veteran's attorney has also asserted that the claim for a psychiatric disorder, other than PTSD, should include consideration as to whether a nonservice-connected psychiatric disorder was aggravated by the Veteran's service-connected tinnitus disability.  

The available records include medical reports providing diagnoses of psychotic disorder, schizoaffective disorder, depression secondary to general medical condition, and PTSD.  The Board notes that an August 2011 VA examination report provided a diagnosis of PTSD and that the examiner stated a diagnosis of psychotic depression in conjunction with PTSD was more appropriate than a concurrent diagnosis of schizoaffective disorder or schizophrenia, but that an October 2011 examination report by another VA psychologist found the Veteran had "failed to convincingly present symptoms of PTSD" and provided a diagnosis of schizoaffective disorder.  The October 2011 examiner provided no opinion as to whether the Veteran's schizoaffective disorder was either incurred or aggravated by active service or a service-connected disability.  It is significant to note that a July 2007 VA examination report provided diagnoses of schizoaffective disorder and PTSD, but the examiner found the disorders were not caused by of the result of the Veteran's tinnitus.  The Board finds the medical opinions of record in this case cannot be reconciled.  In light of the evidence of record, an additional VA medical opinion must be provided for adequate determination.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to the issues on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be taken to obtain all pertinent VA treatment records, unless further efforts would be futile.  All attempts to procure records should be documented in the file.  If the RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The Veteran's claims file should be reviewed by a VA psychiatrist for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a psychiatric disorder other than PTSD that was (a) incurred as a result of service or is (b) proximately due to, the result of, or alternatively (c) permanently aggravated by his service-connected tinnitus.  All indicated examinations, tests, and studies are to be performed.  

Opinions should be provided based on the results of any examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.  The examiner must acknowledge and address all pertinent medical opinions of record, including such opinion provided in the July 2007, August 2011, and October 2011 VA examination reports or as a result of the findings of any examination for PTSD associated with a separate appeal for that issue. 

3.  After completion of the above and any additional development deemed necessary, the RO should review the issues on appeal.  All applicable laws and regulations should be considered.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).




